EXHIBIT 10.33
Mindspeed Technologies, Inc.
Summary of Director Compensation Arrangements
     We currently pay our non-employee directors annual base compensation of
$30,000, and our non-employee chairman of the board, $80,000, both of which are
paid quarterly. They each also receive committee participation compensation for
each committee on which they serve equal to $5,000 annually for the governance
and board composition committee and the compensation and management development
committee ($10,000 if serving as chairman of such committee) and $7,500 annually
for the audit committee ($15,000 if serving as chairman of such committee). Each
non-employee director also receives $1,250 for each board or committee meeting
attended in person or by telephone. Each non-employee director has the option
each year to receive all or a portion of his cash compensation due via shares of
our common stock or restricted stock units valued at the closing price of our
common stock on the date each payment would otherwise be made. Directors who are
our employees are not paid any additional compensation for their service on our
board of directors. Our board of directors may from time to time appoint
additional standing or ad hoc committees, and may compensate directors who serve
on them differently than we currently compensate members of our standing
committees. We reimburse each of our directors for reasonable out-of-pocket
expenses that they incur in connection with their service on our board of
directors.
     Our non-employee directors are eligible to participate in our directors
stock plan, which is administered by our compensation and management development
committee under authority delegated by our board of directors. The directors
stock plan provides that upon initial election to our board of directors, each
non-employee director is granted an option to purchase 8,000 shares of our
common stock at an exercise price per share equal to its fair market value on
the date of grant. The options become exercisable in four equal installments on
each of the first, second, third and fourth anniversaries of the date the
options are granted. In addition, each non-employee director is granted an
option to purchase 4,000 shares of our common stock following each annual
meeting of stockholders.
     The directors stock plan also provides that, following each annual meeting
of stockholders, each non-employee director is granted restricted stock units in
an amount equal to the lesser of: (i) 3,000 restricted stock units, or (ii) the
number of restricted stock units (rounded to nearest whole unit) equal to
$45,000 divided by the closing price of our common stock on the date of grant.
One share of our common stock is issuable upon settlement for each restricted
stock unit awarded. Other than the right to receive dividends, the recipients of
restricted stock units will not have the rights of a stockholder, such as the
right to vote, until the restricted stock units are settled by the issuance of
shares of our common stock. The restricted stock units will not be settled for
shares of our common stock until ten days after: (i) the recipient retires from
our board of directors after attaining age 55 and completing at least five years
of service as a director, or (ii) the recipient resigns from our board of
directors or ceases to be a director by reason of antitrust laws, compliance
with our conflict of interest policies, death, disability or other
circumstances, and our board of directors has not determined (prior to the
expiration of such ten day period) that such resignation or cessation of service
as a director is adverse to the best interests of our company.
     The directors stock plan also permits the board of directors or the
compensation and management development committee to grant one or more
non-employee directors additional compensation. Such additional compensation may
be in the form of shares, restricted stock, restricted stock units, options or a
combination thereof. The directors stock plan is filed as Exhibit 10.8 to our
Quarterly Report on Form 10-Q for the fiscal quarter ended June 27, 2008. The
terms of each option grant under the directors stock plan are substantially as
set forth in Exhibit 10.8 to our Quarterly Report on Form 10-Q for the fiscal
quarter ended July 1, 2005. The terms of each restricted stock unit grant under
the directors stock plan are substantially as set forth in Exhibit 10.1 to our
Current Report on Form 8-K dated April 11, 2008.
     The compensation arrangements we have with our directors are reviewed and
may be modified from time to time by our board of directors.

 